Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al (US 2018/0019397 A1) in view of Ohmi et al (US 2003/0190794 A1) and of Shtein et al (US 2005/0087131 A1)(“Shtein”).
Kaiser discloses a method of fabricating an OLED display, as Kaiser discloses construction of layers in an OLED (para. 0012) including
Obtaining a substrate having an insulating layer defining pixel areas on a substrate and 
Depositing via an OVJP print head a first organic emissive material over the substrate, as Kaiser discloses forming the active layer from different vapor deposition sources (para. 0062 and  0065) and Kaiser also discloses the materials of the emitting layers may be deposited as more than one layer (para. 0101-0102).
Depositing via an OVJP print head a second organic emissive material different from the first organic emissive material, as Kaiser discloses  the materials of the emitting layers may be deposited as more than one layer (para. 0101-0102) .  
With respect to the substrate having an insulation layer defining pixel areas, Kaiser discloses the glass substrate is treated with an oxygen plasma (para. 0134), which is known in the art to result in an SiO2 coating.
Kaiser is silent with respect to a non-emissive insulating layer and with respect to  in a continuous line from a first edge of the display substrate to a second edge of the substrate and being deposited over at least a portion of the insulating layer over a first portion of the pixel areas.
Ohmi is to support that glass substrate treated with oxygen plasma results in an SiO2 coating (para. 0195).
Shtein, in the same field of endeavor of OLED (para. 0002), discloses 
 the motion of the rastering of the nozzle over the area for example in a lateral direction  (para. 0049 and 0058) using OVJP (para. 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Shtein with the method disclosed by Kaiser in order to obtain the benefit of simplifying production and lowering cost as disclosed by Shtein (Shtein, para. 0003).
Re claim 2:  The combination of Kaiser and Shtein discloses deposition parallel to a side of the substrate, as Shtein discloses rastering the nozzle or nozzles laterally (para. 0058), which is a disclosure deposition parallel to a side of the substrate.
Re claim 3:  Kaiser discloses additional layers in the emitting layers (para. 0131-0132).

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kaiser et al (US 2018/0019397 A1) in view of Ohmi et al (US 2003/0190794 A1)(“Ohmi”) and of Shtein et al (US 2005/0087131 A1)(“Shtein”)   as applied to claim 3 above, and further in view of Freund (US 2015/030303396 A1).
Kaiser in view of Ohmi and of Shtein discloses the limitations of claim 3 as stated above.  Kaiser in view of Ohmi and of Shtein is silent with respect to deposition in a line at a  45 degree angle .
Freund, in the same field of endeavor of OLED, discloses deposition of organic layers using OVJP (para. 0026).  Freund also discloses that the angle of the deposition with respect to the substrate can be made to improve the recombination of carriers (par. 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Frend with the method disclosed by Kaiser in vie of Ohmi and of Shtein in order to obtain the benefit disclosed by Ohmi because Ohmi discloses that the angle is a result effective variable which one of ordinary skill in the art would have been able to determine using routine optimization (MPEP 2144.05(II)(A)).
Re claim 5:  Freund discloses in Fig. 5 that the angle can be +45 degrees or -45 degrees with relative to an edge of the substrate.
Re claim 6:  Freund discloses in Fig. 4 and Fig. 5 an increase in pixel density with the increase in the angle of 45 degrees at the edge of the substrate.

Claim(s) 7-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al (US 2018/0019397 A1) in view of Ohmi et al (US 2003/0190794 A1)(“Ohmi”) and of Shtein et al (US 2005/0087131 A1)(“Shtein”)   and  of Freund (US 2015/030303396 A1) as applied to claim 6 above, and further in view of Manders (US 2021/0028383 A1).
Kaiser in view of Ohmi and Shtein and Freund discloses the limitations of claim 6 as stated above.  Kaiser in view of Ohmi and Shtein and Freund is silent with respect to the same number of subpixels of the three colors.
Manders, in the same field of endeavor of display devices (Abstract), discloses that white light results from RGB subpixels, which is a disclosure that the number of red, green, and blue subpixels are expected to be the same to create white light.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have combined the arrangement disclosed by Manders with the method disclosed by Kaiser in view of Ohmi and Shtein and Freund in order to obtain white light because Manders disclosed an arrangement of art recognized suitability for an intended purpose (MPEP 2144.07).
Re claim 8:  The combination of Kaiser and Shtein discloses deposition parallel to a side of the substrate, as Shtein discloses rastering the nozzle or nozzles laterally (para. 0058), which is a disclosure deposition parallel to a side of the substrate.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al (US 2018/0019397 A1) in view of Ohmi et al (US 2003/0190794 A1) and of Shtein et al (US 2005/0087131 A1)(“Shtein”) as applied to claim 1 above, and further in view of  Chun et al (US 2018/0309061 A1)(“Chun”).
Kaiser in view of Ohmi and Shtein discloses the limitations of claim 1 as stated above.  Kaiser in view of Ohmi and Shtein is silent with respect to the lines of the first and second organic emissive materials are not the same width.
Chun, in the same field of endeavor of analyzing thickness of pixel layers (Abstract), discloses differences in the thicknesses of the emitting layers of OLED (para. 0005) and Chun discloses analyzing the width at different heights of the different OLED layers (para. 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Chun with the method disclosed by Kaiser and Ohmi and Shtein in order to obtain the benefit of optimizing the bank slope, opening size, height of the layer as disclosed by Chun  (Chun, para. 0009).

Claim(s)  10  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kaiser et al (US 2018/0019397 A1) in view of Ohmi et al (US 2003/0190794 A1) and of Shtein et al (US 2005/0087131 A1)(“Shtein”) and  of  Chun et al (US 2018/0309061 A1)(“Chun”)  as applied to claim 9 above, and further in view of  Kamiyama (US 2019/0221623 A1).
Kaiser in view of Ohmi and Shtein and Chun discloses the limitations of claim 9 as stated above.  Kaiser in view of Ohmi and Shtein and  Chun is silent with respect to yellow-emitting material.
Kamiyama, in the same field of endeavor of applying light emitting ink (Abstract), discloses a yellow light emitting layer (para. 0133) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a yellow emitting layer as disclosed by Kamiyama because Kamiyama discloses a material of art recognized suitability  for an intended purpose (MPEP 2144.07).

Claim(s) 11-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kaiser et al (US 2018/0019397 A1) in view of Ohmi et al (US 2003/0190794 A1) and of Shtein et al (US 2005/0087131 A1)(“Shtein”)  as applied to claim 1  above, and further in view of Madigan (US 2014/0197396 A1) and of Kamiyama (US 2019/0221623 A1).
Kaiser in vie of Ohmi and of Shtein discloses the limitations of claim 1 as stated above.  Kaiser in view of Ohmi and of Stein is silent with respect to emissive material across two active display. 
Madigan, in the same field of endeavor of light emissive layer via inkjet printing (Abstract), disclose vaporjet printing (par. 0235) across a substrate (para. 0235).  Madigan also discloses the driving TFTs are on the substrat and are individually addressed and  driven (para. 0221 and 0223), which is a disclosure of a backplane forming two separately addressable regions.
Kamiyama, in the same field of endeavor of deposition of emissive layers in displays (Abstract), discloses continuous emitting layers, for example with the layer 19  (para. 0066 and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Madigan with the method discosed by Kaiser and Ohmi and Shtein in order to obtain the benefit of increased resolution disclosed by Madigan (Madigan, para. 0233).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Kamiyama with the method disclosed by Kaiser and Ohmi and Shtein in order to obtain the benefit of accuracy of filling the banks with emitting material as disclosed  by Kamiyama (Kamiyama, para. 0005).
Re claim 12:  Madigan, in the same field of endeavor of light emissive layer via inkjet printing (Abstract), disclose vaporjet printing (par. 0235) across a substrate (para. 0235).  Madigan also discloses the driving TFTs are on the substrate and are individually addressed and  driven (para. 0221 and 0223), which is a disclosure of a backplane forming two separately addressable regions.
Re claim 13:  Kamiyama discloses a continuous line of emissive material as stated above in the rejection of claim 11.
Re claim 14:  Madigan, in the same field of endeavor of light emissive layer via inkjet printing (Abstract), disclose vaporjet printing (par. 0235) across a substrate (para. 0235).  Madigan also discloses the driving TFTs are on the substrate and are individually addressed and  driven (para. 0221 and 0223), which is a disclosure of a backplane forming two separately addressable regions, which is a disclosure of continuous line of the first organic emissive mateiral extends across two active display portions each corresponding to a separate display panel on a common substrate.


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Kaiser et al (US 2018/0019397 A1) in view of Ohmi et al (US 2003/0190794 A1) and of Shtein et al (US 2005/0087131 A1)(“Shtein”)   and of Madigan (US 2014/0197396 A1) and of Kamiyama (US 2019/0221623 A1) as applied to claim 14 above, and further in view of  Chaji et al (US 2020/0013662 A1)(“Chaji”).
Kaiser in view of Ohmi and Shtein and Madigan and Kamiyama disclose the limitations of claim 14 as stated above.  Kaiser in view of Ohmi and Shtein and Madigan and Kamiyama is silent with respect to separating the common substrate.
Chaji in the same field of endeavor of pixels of light emitting layers (Abstract), including OLEDs (para. 0293), discloses wafer level formation (para. 0286), for example at the step in which the backplane transistors are formed to the pixel elements (para. 0288) and the devices are separated (para. 01470).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the separation as disclosed by Chaji with the method disclosed by Kaiser in view of Ohmi and Shtein and Madigan and Kamiyama because Chaji discoloses a step that is of art recognized suitability for an intended purpose (MPEP 2144.07).


Claim(s)  16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al (US 2018/0019397 A1) in view of Ohmi et al (US 2003/0190794 A1) and of Shtein et al (US 2005/0087131 A1)(“Shtein”) as applied to claim 18 above, and further in view of Madigan (US 2014/0197396 A1).
Kaiser in view of Ohmi and Shtein discloses the limitations of claim 18 as stated above.  Kaiser in view of Ohmi and Shtein is silent with respect to a device.
Madigan, in the same field of endeavor of vapor printing (para. 0235), discsloses use of the displays produced by the process in cell phone and smart phones, for example (para. 0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the vapor printing displays disclosed by Kaiser in view of Ohmi and Shtein in the uses disclosed by Madigan in order to obtain the benefit of improved resolution.


Claim(s)  17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al (US 2018/0019397 A1) in view of Ohmi et al (US 2003/0190794 A1) and of Shtein et al (US 2005/0087131 A1)(“Shtein”) as applied to claim 18 above, and further in view of Madigan (US 2014/0197396 A1).
Kaiser in view of Ohmi and Shtein discloses the limitations of claim 18 as stated above.  Kaiser in view of Ohmi and Shtein is silent with respect to the recited uses.
Madigan, in the same field of endeavor of vapor printing (para. 0235), discsloses use of the displays produced by the process in cell phone and smart phones, for example (para. 0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the vapor printing displays disclosed by Kaiser in view of Ohmi and Shtein in the uses disclosed by Madigan in order to obtain the benefit of improved resolution.

Claim(s)  18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al (US 2018/0019397 A1) in view of Ohmi et al (US 2003/0190794 A1) and of Shtein et al (US 2005/0087131 A1)(“Shtein”).
Kaiser discloses an OLED display, as Kaiser discloses construction of layers in an OLED (para. 0012) including
Including a substrate having an insulating layer defining pixel areas on a substrate and 
Depositing via an OVJP print head a first organic emissive material over the substrate, as Kaiser discloses forming the active layer from different vapor deposition sources (para. 0062 and  0065) and Kaiser also discloses the materials of the emitting layers may be deposited as more than one layer (para. 0101-0102).
Depositing via an OVJP print head a second organic emissive material different from the first organic emissive material, as Kaiser discloses  the materials of the emitting layers may be deposited as more than one layer (para. 0101-0102) .  
With respect to the substrate having an insulation layer defining pixel areas, Kaiser discloses the glass substrate is treated with an oxygen plasma (para. 0134), which is known in the art to result in an SiO2 coating.
Kaiser is silent with respect to a non-emissive insulating layer and with respect to  in a continuous line from a first edge of the display substrate to a second edge of the substrate and being deposited over at least a portion of the insulating layer over a first portion of the pixel areas.
Ohmi is to support that glass substrate treated with oxygen plasma results in an SiO2 coating (para. 0195).
Shtein, in the same field of endeavor of OLED (para. 0002), discloses 
 the motion of the rastering of the nozzle over the area for example in a lateral direction  (para. 0049 and 0058) using OVJP (para. 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Shtein with the method disclosed by Kaiser in order to obtain the benefit of simplifying production and lowering cost as disclosed by Shtein (Shtein, para. 0003).



Claim(s)  19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al (US 2018/0019397 A1) in view of Ohmi et al (US 2003/0190794 A1) and of Shtein et al (US 2005/0087131 A1)(“Shtein”) as applied to claim 18 above, and further in view of Madigan (US 2014/0197396 A1).
Kaiser in view of Ohmi and Shtein discloses the limitations of claim 18 as stated above.  Kaiser in view of Ohmi and Shtein is silent with respect to the recited ppi range.
Madigan, in the same field of endeavor of vapor jet printing  (para. 0235), discloses ppi of 400, which is within the recited ranges, and therefore the recited range is obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Madigan with the device disclosed by Kaiser in view of Ohmi and Shtein in order to obtain high resolution as disclosed by Madigan (Madigan, para. 0090).
Re claims 20:  Madigan, in the same field of endeavor of vapor jet printing  (para. 0235), discloses ppi of 400, which is within the recited ranges, and therefore the recited range is obvious (MPEP 2144.05).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/               Primary Examiner, Art Unit 2895